DETAILED ACTION
This office action is in reply communication filed on 7/28/2021.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 10-12, 17-18, and 25-27 are rejected under 35 U.S.C. 103 unpatentable over Sun et al. (US 2021/0022006) in view of Li et al. (US 2020/0037354).

Regarding claim 1, Sun discloses an apparatus for wireless communication at a user equipment (UE) [Fig. 10, ¶ 178; a device 1005/UE 115-e], comprising: 
a memory [Fig. 10, ¶ 178; implicitly comprising a memory]; and 
at least one processor coupled to the memory [Fig. 10, ¶ 178; communication manager 1015 coupled to the memory] and configured to: 
receive, from a base station, an indication of an interleaved configuration [Fig. 9, ¶ 173; at 915, receive, from a base station, SRS configuration information (e.g., such as GC-PDCCH, DCI, or both)], the interleaved configuration corresponding to a full-duplex configuration including a first gap duration following a downlink transmission and a second gap duration following an uplink transmission [Fig. 9, ¶¶ 175, 34, SRS configuration information include information related to SRS slot periods, …, LBT type information; wherein performing a LBT procedure during the transmission gap after transmitting the first uplink reference signal transmission, and transmitting the second uplink reference signal transmission based on the performed LBT procedure]; 
configure at least one of uplink transmissions or downlink transmissions based on the indication [Fig. 9, ¶¶ 174-176; at 920, configure by identified a first type for a first uplink reference signal transmission based on the SRS configuration information]; and 
communicate with the base station via the interleaved configuration, communications with the base station including at least one of the uplink transmissions or the downlink transmissions [Fig. 9, ¶ 177; at 930, transmit the first uplink reference signal transmission based on the LBT procedure performed at 925 (e.g., upon successful LBT)].  
Sun disclose all aspects of claim invention set forth above including the interleaved configuration corresponding to a full-duplex configuration including a first gap duration following a downlink transmission, but does not explicitly disclose a full-duplex configuration including a first gap duration following a downlink transmission “and a second gap duration following an uplink transmission”.
However, LI discloses a full-duplex configuration including a first gap duration following a downlink transmission and a second gap duration following an uplink transmission [Fig. 27, ¶¶ 347-350; wherein the  HARQ-ACK to the corresponding DL transmission with a 1st gap/(1st Idle period) following of first DL transmission (transmission within the 1st COT) and the 2nd gap/(2nd Idle period) following 1st uplink transmission (transmission within the 2nd COT)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a full-duplex configuration including a first gap duration following a downlink transmission and a second gap duration following an uplink transmission” as taught by LI in the system of Sun, so that it would able switching from the UL transmission to the DL reception or from the DL reception to the UL transmission based on the identified one or more switching points [see LI, ¶ 14].

Regarding claim 2, the combined system of Sun and LI discloses the apparatus of claim 1.
Sun further discloses wherein the communications with the base station via the interleaved configuration are associated with unlicensed resources [¶ 172; wherein the communications with the base station via the interleaved configuration are associated with unlicensed resources].  

Regarding claim 10, the combined system of Sun and LI discloses the apparatus of claim 1.
Sun further discloses further comprising a transceiver coupled to the at least one processor [Fig. 10, ¶ 178; receiver 1010 and transmitter 1020].

Regarding claims 11 and 12, the claims recite a method of wireless communication at a user equipment (UE) to perform the functions of the apparatus recited as in claims 1 and 2 respectively; therefore, claims 11 and 12 are rejected along the same rationale that rejected in claims 1 and 2 respectively.

Regarding claims 17-18 and 25, the claims recite a method of wireless communication at a  base station to perform the functions of the apparatus recited as in claims 1-2 and 10 respectively; therefore, claims 17-18 and 25 are rejected along the same rationale that rejected in claims 1-2 and 10 respectively.

Regarding claims 26 and 27, the claims recite a method of wireless communication at a base station to perform the functions of the apparatus recited as in claims 1 and 2 respectively; therefore, claims 26 and 27 are rejected along the same rationale that rejected in claims 1 and 2 respectively.

Claims 3, 6-7, 13, 15-16, 19, 22, 28, and 30 are rejected under 35 U.S.C. 103 unpatentable over Sun et al. (US 2021/0022006) in view of Li et al. (US 2020/0037354), and further in view of ZARIFI et al. (US 2020/358576).

Regarding claim 3, the combined system of Sun and LI discloses the apparatus of claim 1, but does not explicitly disclose wherein the indication of the interleaved configuration configures an uplink interlace pattern and a downlink interlace pattern that occupy separate frequency resources of a resource block set.  
However, ZARIFI discloses wherein the indication of the interleaved configuration configures an uplink interlace pattern and a downlink interlace pattern that occupy separate frequency resources of a resource block set [¶ 53; a separate BWP configured with a smaller subset of radio resource control (RRC) parameters than that of a regular UL BWP].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication of the interleaved configuration configures an uplink interlace pattern and a downlink interlace pattern that occupy separate frequency resources of a resource block set” as taught by ZARIFI in the combined system of Sun and LI, so that it would able switching from the UL transmission to the DL reception or from the DL reception to the UL transmission based on the identified one or more switching points [see ZARIFI, ¶ 14].

Regarding claim 6, the combined system of Sun, LI, and ZARIFI discloses the apparatus of claim 3, but does not explicitly discloses wherein the indication of the interleaved configuration includes the uplink interlace pattern and an offset, and the downlink interlace pattern is derived based on the uplink interlace pattern and the offset.
XU further discloses wherein the indication of the interleaved configuration includes the uplink interlace pattern and an offset, and the downlink interlace pattern is derived based on the uplink interlace pattern and the offset [¶ 150; wherein the indication of the interleaved configuration includes the uplink interlace pattern and an offset, and the downlink interlace pattern is derived based on the uplink interlace pattern and the offset].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication of the interleaved configuration includes the uplink interlace pattern and an offset, and the downlink interlace pattern is derived based on the uplink interlace pattern and the offset” as taught by XU in the combined system of Sun, LI, and ZARIFI, so that it would able to provide supporting higher data-rates, large number of connections, ultra-low latency, high reliability and other emerging business needs [see XU, ¶ 4].

Regarding claim 7, the combined system of Sun, LI, and ZARIFI discloses the apparatus of claim 3.
Sun further discloses wherein the indication of the interleaved configuration includes a joint interlaced pattern of the uplink transmissions and the downlink transmissions [¶ 141; receive such SRS configuration information and identify SRS resources 415 within the slot 405 (e.g., either implicitly from slot and subband information or explicitly from an indication of time-frequency resources included in the SRS configuration information)].  

Regarding claims 13 and 15-16, the claims recite a method of wireless communication at a user equipment (UE) to perform the functions of the apparatus recited as in claims 3 and 6-7 respectively; therefore, claims 13 and 15-16 are rejected along the same rationale that rejected in claims 3 and 6-7 respectively.

Regarding claims 19 and 22, the claims recite a method of wireless communication at the base station, to perform the functions of the apparatus recited as in claims 3 and 7 respectively; therefore, claims 19 and 22 are rejected along the same rationale that rejected in claims 3 and 7 respectively.

Regarding claims 28 and 30, the claims recite a method of wireless communication at the base station, to perform the functions of the apparatus recited as in claims 3 and 7 respectively; therefore, claims 28 and 30 are rejected along the same rationale that rejected in claims 3 and 7 respectively.

Claims 4 and 20 are rejected under 35 U.S.C. 103 unpatentable over Sun et al. (US 2021/0022006) in view of Li et al. (US 2020/0037354), and further in view of ZARIFI et al. (US 2020/358576), and further in view of CHAPMAN et al. (CN 108809615).

Regarding claim 4, the combined system of Sun, LI, and  ZARIFI discloses the apparatus of claim 3, but does not explicitly discloses wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern. 
However, CHAPMAN discloses wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern [Fig, 4, 5, wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern” as taught by CHAPMAN in the combined system of Sun, LI, and ZARIFI, so that it would able to provide a new service completely downlink/uplink (DS/US) throughput (e.g., matching with 2.5 bit downlink /1 gigabit uplink rate gigabit passive optical network (GPON) standard), and with limited capital expenditure for upgrading the external device [see CHAPMAN, Basckground].

Regarding claim 20, the claim recites the method of wireless communication at the base station, to perform the functions of the apparatus recited as in claim 4; therefore, claim 20 is rejected along the same rationale that rejected in claim 4.

Claims 5, 14, 21, and 29 are rejected under 35 U.S.C. 103 unpatentable over Sun et al. (US 2021/0022006) in view of Li et al. (US 2020/0037354), and further in view of ZARIFI et al. (US 2020/358576), and further in view of XU et al. (US 2021/0235463).

Regarding claim 5, the combined system of Sun, LI, and ZARIFI discloses the apparatus of claim 3, but does not explicitly discloses wherein the downlink interlace pattern is indicated using a bitmap or is indicated using a start interlace index and a quantity of contiguous interlace indices.  
However, XU discloses wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern [¶¶ 130, 150, wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication of the interleaved configuration indicates the uplink interlace pattern and the downlink interlace pattern” as taught by XU in the combined system of Sun, LI, and ZARIFI, so that it would able to provide supporting higher data-rates, large number of connections, ultra-low latency, high reliability and other emerging business needs [see XU, ¶ 4].

Regarding claim 14, the claim recites the method of wireless communication at the UE, to perform the functions of the apparatus recited as in claim 5; therefore, claim 14 is rejected along the same rationale that rejected in claim 5.

Regarding claim 21, the claim recites the apparatus of wireless communication at the base station, to perform the functions of the apparatus recited as in claim 5; therefore, claim 21 is rejected along the same rationale that rejected in claim 5.

Regarding claim 29, the claim recites the method of wireless communication at the base station, to perform the functions of the apparatus recited as in claim 5; therefore, claim 29 is rejected along the same rationale that rejected in claim 5.

Allowable Subject Matter
Claims 8-9 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Abdelghaffar et al. (US 2021/0152418) is also considered as relevant prior arts for rejection of in claims 1, 11, 17, and 26 for limitation “the interleaved configuration corresponding to a full-duplex configuration including a first gap duration following a downlink transmission and a second gap duration following an uplink transmission” [See Abdelghaffar et al.,  Fig. 3, 198-210].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469